Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	   DETAILED ACTION	
REASONS FOR ALLOWANCE
The rejections for non-statutory double patenting are withdrawn in light of the Terminal disclaimer filed and approved on 7/26/21.

The objections to Claims 1, 11 are withdrawn/moot in light of Applicant’s amendment filed on 7/26/21. 
Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (HANOVER, Pub. No:  US 2018-0091729; CHANG, Pub. No.: 2016-0269639; BLUM, Pub. No:  US 2016-0190859; BIFFLE, US Patent No.: 8,970,495; EHRLICH, US Pub. No.: 2020-0348754) does not teach nor suggest in detail the limitations: 
“A continuous video capture apparatus, comprising: glasses; a video capture camera attached to the glasses, the video capture camera having an image stabilizer; an eye-tracking device attached to the glasses and configured to focus the video capture camera in the direction of a gaze of a user; and a continuously-updated ”
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record HANOVER does not specifically teach as a video capture camera that has an image stabilizer, an eye-tracking device attached to the glasses and configured to focus the video capture camera in the direction of a gaze of a user, or continuously-updating memory buffer to store a most recent twenty seconds of video from the video camera, wherein the glasses are configured to send the most recent twenty seconds of video and a subsequent twenty seconds of video to an external device upon receipt of a command from the user as presented by the Applicant (See Abstract and pages 3-5, 7, 9, 11-12 for Applicant’s enabling portions of the Provisional Application 62/638,820 given priority of 3/5/18).  
 HANOVER discloses a continuous video capture camera attached to the glasses that includes a video capture camera with electronic circuitry to continuously capture video from the video capture camera and receives commands from a user.  The closest NPL MUENSTERER (MUENSTERER, “Google Glasses in pediatric surgery: an exploratory study”, 2014) only discloses basic functions of video and sound capture from eyeglasses as it relates to the claimed invention.  It is silent as to a variety of component placement and functionality.

So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-10, 17-20 are allowed.
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481